DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 and January 27, 2021 have been entered.
 3.	 This action is responsive to the application filed on January 21, 2021 and January 27, 2021.
	Claims 1, 6, 8, 13, 15, and 20 have been amended.
	No claims have been cancelled nor newly added.
	Thus, claims 1-20 are pending for examination.
EXAMINER'S AMENDMENT
4.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Moses Xie (Reg. No. 74, 491) on February 25, 2021 to put the case in condition for allowance.
6.	The claims are amended, as set forth below, to adopt the changes provided by Applicants' representative on February 25, 2021. 
IN THE CLAIMS:
	Please amend claims: 1, 3, 4, 6, 8, 10, 11, 13, 15, 17, 18, and 20, and cancel claims: 2, 9, and 16 as following:
1.  (Currently amended)	A non-transitory machine-readable medium storing a program executable by at least one processing unit of a computing device, the program comprising sets of instructions for:
receiving, at an integrated development environment (IDE) from a client device, a project for an existing application, the project organizes source code for the existing application;
receiving from the client device a request to add an offline mode to the existing application, the existing application not having an offline mode;
in response to receiving the request, adding additional source code in the project for creating the offline mode in the existing application, wherein the additional source code comprises instructions for creating a local storage on the client device, instructions for retrieving data for the generated application from a computing system, and instructions for storing the data for the generated application in the local storage; and
generating, by the IDE from the project, an application configured for execution on the client device, wherein the generated 
2.  (Canceled)	
3.  (Currently amended)	The non-transitory machine-readable medium of claim 1 [[2]], wherein the additional source code further comprises instructions for retrieving the data from the local storage and presenting the data on a display of the client device.
4.  (Currently amended)	The non-transitory machine-readable medium of claim 1 [[2]], wherein the additional source code further comprises instructions for receiving modifications to the data for the generated application, instructions for storing the modifications to the data for the generated application in the local storage, instructions for determining that the client device has a connection to the computing system, instructions for, based on the determination, sending the modifications to the data for the generated application to the computing system in order for the computing system to synchronize the data for the generated application that is stored on the computing system with the data for the generated application store in the local storage.
6.  (Currently amended)	The non-transitory machine-readable medium of claim 1, wherein the additional source code is also for defining one or more selectable user interface (UI) items for the existing application for use when operating in the offline mode.
8.  (Currently amended)	A method comprising:
receiving, at an integrated development environment (IDE) from a client device, a project for an existing application, the project organizes source code for the existing application;

in response to receiving the request, adding additional source code in the project for creating the offline mode in the existing application, wherein the additional source code comprises instructions for creating a local storage on the client device, instructions for retrieving data for the generated application from a computing system, and instructions for storing the data for the generated application in the local storage; and
generating, by the IDE from the project, an application configured for execution on the client device, wherein the generated application is a version of the existing application that is operable in the offline mode.

9.  (Canceled)	

10.  (Currently amended)	The method of claim 8 [[9]], wherein the additional source code further comprises instructions for retrieving the data from the local storage and presenting the data on a display of the client device.

11.  (Currently amended)	The method of claim 8 [[9]], wherein the additional source code further comprises instructions for receiving modifications to the data for the generated application, instructions for storing the modifications to the data for the generated application in the local storage, instructions for determining that the client device has a connection to the computing system, instructions for, based on the determination, sending the modifications to the data for the generated application to the computing system in order for the computing system to synchronize the data for the generated application that is stored on the computing system with the data for the generated application store in the local storage.
13.  (Currently amended)	The method of claim 8, wherein the additional source code is also for defining one or more selectable UI items for the existing application for use when operating in the offline mode.
15.  (Currently amended)	A system comprising:
a set of processing units; and
a non-transitory machine-readable medium storing instructions that when executed by at least one processing unit in the set of processing units cause the at least one processing unit to:
receive, at an integrated development environment (IDE) from a client device, a project for an existing application, the project organizes source code for the existing application;
receive from the client device a request to add an offline mode to the existing application, the existing application not having an offline mode;
in response to receiving the request, include additional source code in the project for creating the offline mode in the existing application, wherein the additional source code comprises instructions for creating a local storage on the client device, instructions for retrieving data for the generated application from a computing system, and instructions for storing the data for the generated application in the local storage; and
generate, by the IDE from the project, an application configured for execution on the client device, wherein the generated application is a version of the existing application that is operable in the offline mode.

16.  (Canceled)	

17.  (Currently amended)	The system of claim 15 [[16]], wherein the additional source code further comprises instructions for retrieving the data from the local storage and presenting the data on a display of the client device.

18.  (Currently amended)	The system of claim 15 [[16]], wherein the additional source code further comprises instructions for receiving modifications to the data for the generated application, instructions for storing the modifications to the data for the generated application in the local storage, instructions for determining that the client device has a connection to the computing system, instructions for, based on the determination, sending the modifications to the data for the generated application to the computing system in order for the computing system to synchronize the data for the generated application that is stored on the computing system with the data for the generated application store in the local storage.
20.  (Currently amended)	The system of claim 15, wherein the additional source code is also for defining one or more new selectable UI items for the existing application for use when operating in the offline mode.


Allowable Subject Matter
7.	Claims 1, 3-8, 10-15, and 17-20 are allowed, which re-number as 1-17.
8.	The following is an Examiner’s statement of reasons for allowance: 

The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1, 3-8, 10-15, and 17-20 are in condition for allowance.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/MARINA LEE/Primary Examiner, Art Unit 2192